              Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 1 of 37 PageID #:1

 AO 91 (Rev. 11/11) Criminal Complaint
                                                                                   FIL7E/2D                     AO
                                                                                 AUSA John D. Cooke (312) 353-8788

                                                                                          020
                                         UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                                                                         9/1
                                                                                               . BRUTO    N
                                               EASTERN DIVISION                      THOMA.SDG
                                                                                             IS T R IC T COURT
                                                                                  CLERK, U.S
 UNITED STATES OF AMERICA

                                                                               20CR639
                                                         CASE NUMBER:
                          v.
                                                         UNDER     SEAL
 WAYNE ADAM TUCKER

                                             CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge and belief:
      Code Sections                                   Offense Descriptions
      Count One
      Title 18, United States Code, Section           Beginning no later than in April, 2019, and continuing
      922(a)(1)(A)                                    until no earlier than February 8,2020, at Chicago, in
                                                      the Northern District of Illinois, and elsewhere,
                                                      WAYNE ADAM TUCKER, not being a licensed dealer
                                                      of firearms within the meaning of Chapter 44, Title
                                                      18, United States Code, did willfully engage in the
                                                      business of dealing in firearms.
      Count Two
      Title 21, United States Code, Sections          On or about February 8, 2020, at Chicago, in the
      841(a)(1)                                       Northern District of Illinois, and elsewhere, WAYNE
                                                      ADAM TUCKER knowingly and intentionally
                                                      distributed a controlled substance, namely, a quantity
                                                      of a mixture and substance containing a detectable
                                                      amount of marijuana, a Schedule I Controlled
                                                      Substance.

    This criminal complaint is based upon these facts:
    _x_   Continued on the attached sheet.


                                                           Ernest Terrell
                                                           Special Agent, Federal Bureau of Investigation

Pursuant to Fed. R. Crim. P. 4.1, this complaint is presented by reliable electronic means. The above-named
agent provided a sworn statement attesting to the truth of the complaint and affidavit by telephone.

 Date: September 17, 2020
                                                                           Judge's signature

 City and state: Chicago, Illinois                     M. David Weisman,     U.S. Magistrate   Judge
                                                                      Printed name and title
     Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 2 of 37 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                      AFFIDAVIT

      I, Ernest Terrell, being duly sworn, state as follows:

      1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

and have been so employed since approximately September 2017. I am currently

assigned to a criminal enterprise squad that focuses on violent crime taking place on

the west side of Chicago, Illinois.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that WAYNE ADAM TUCKER has violated Title 18, United States Code, Section

922(a)(1)(A) and Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D).

      3.     The facts set forth in this affidavit are based on my personal knowledge,

my training and experience, and information provided to me by other law

enforcement personnel. Because this affidavit is being submitted for the limited

purpose of establishing probable cause in support of a criminal complaint charging

TUCKER with engaging in the unlicensed business of dealing firearms and drug-

trafficking, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish

probable cause to believe that the defendant committed the offenses alleged in the

complaint.
          Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 3 of 37 PageID #:3




I.          Facts Supporting Probable Cause

            4.     In summary, and as described in more detail below, WAYNE TUCKER

     carried out four unlicensed sales of firearms to a confidential source (“CS-1”) 1 on or

     about April 28, 2019, August 17, 2019, November 16, 2019, and February 8, 2020.

     TUCKER also sold approximately one pound of marijuana to CS-1 on or about

     February 8, 2020. In total, TUCKER sold approximately 39 firearms, including

     assault rifles pictured below, to CS-1. TUCKER explained to CS-1, in recorded

     conversations, that he had several people supplying him with firearms purchased at

     gun shows, and TUCKER continued to sell firearms to CS-1 even after CS-1 had told

     TUCKER that CS-1 had a prior gun conviction.

            5.     The Bureau of Alcohol, Tobacco, Firearms and Explosives’ (“ATF”)

     Federal Firearms Licensing Center (“FFLC”) issues and renews federal firearms

     licenses (“FFL”). The FFLC reviews and acts upon all applications for FFLs,

     coordinates the inspection of applicants with ATF field offices, and performs

     background checks on all responsible persons. The FFLC maintains the Firearms

     Licensing System (“FLS”) database of FFLs. According to a search of the FLS, no FFL

     was issued to TUCKER between April 2019 and August 2020.


     1 CS-1 has been a confidential informant for the FBI since approximately April 2019. CS-1
     has been cooperating with law enforcement in the hope of receiving favorable treatment of
     charges made against CS-1 for manufacturing or delivery of a controlled substance. CS-1
     began receiving financial compensation from the FBI in January, 2020, and has received
     approximately $3,400. Information provided by CS-1 has been reliable and credible, and
     certain information has been corroborated by other sources, including consensually recorded
     calls, surveillance, and the purchase of firearms, including as described below. According to
     law enforcement databases, CS-1 has a criminal record that includes the following
     convictions: unlawful possession of a weapon by a felon, aggravated unlawful use of a weapon,
     possession of a controlled substance, possession of firearm in public.



                                                  2
     Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 4 of 37 PageID #:4




       A.     TUCKER’s Unlicensed Firearms Sale to CS-1 on April 28, 2019

       6.     During April 2019, CS-1 informed law enforcement that an individual

named WAYNE ADAM TUCKER contacted CS-1 about firearms that TUCKER had

to sell. According to CS-1, CS-1 has known TUCKER since the end of 2017.

       7.     On or about April 12, 2019, CS-1 informed law enforcement that

TUCKER contacted CS-1 via text message, from telephone number 260-564-xxxx (the

“Tucker Phone”), with photographs of firearms and a price for the purchase of the

firearms. At that time, law enforcement showed CS-1 a photograph of TUCKER from

the Indiana Bureau of Motor Vehicles (“BMV”), and CS-1 identified TUCKER as the

individual who had texted CS-1 from the Tucker Phone about purchasing firearms. 2

       8.     The image below was sent by TUCKER from the Tucker Phone to CS-1

on April 5, 2019. CS-1 texted “Price” to the Tucker Phone, and TUCKER responded

by texting “1950.” 3



2Law enforcement also identified TUCKER as CS-1’s firearms contact and as the user of the
Tucker Phone in the following ways: TUCKER has been the only subscriber of the Tucker
Phone since July 3, 2009, according to records from Verizon Wireless, and, as is described in
more detail below, the user of the Tucker Phone used that phone to arrange in-person
meetings with CS-1 on April 28, August 17, and November 16, 2019, and February 8, 2020,
and at those meetings law enforcement conducting surveillance saw that the man who
showed up and sold firearms to CS-1 matched the physical likeness of TUCKER in his BMV
photograph.
3 Some of the consensually recorded and texted conversations in the investigation are
summarized in this Affidavit. The language that is quoted from the recorded conversations
throughout the Affidavit is based upon a preliminary review of the recorded conversations,
not final transcripts. The texted conversations were copied as written by TUCKER or CS-1;
in some instances in the Affidavit, punctuation was added for ease of reading. These
summaries do not include all statements or topics covered during the course of the recorded
conversations. At various points in the Affidavit, I have indicated (sometimes in brackets)
my interpretation of words and phrases used in the recorded conversations. My
interpretations are based on information received from confidential sources, the contents and
context of the recorded conversations, events that took place before and after the


                                             3
     Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 5 of 37 PageID #:5




      9.     Between on or about April 12 and on or about April 28, 2019, at the

direction of law enforcement, CS-1 set up a firearms purchase through text messages

exchanged with TUCKER at the Tucker Phone.

      10.    On or about April 12, 2019, using the Tucker Phone, TUCKER texted

CS-1 the photograph below and the following message: “This is to a ours [two “ARs,”

i.e., assault rifles] and one AK [AK-47 rifle] with two extended round clips and 100

rounds of ammunition for an AK.” TUCKER also texted, “It’s is a package deal for

2200 [$2,200].”




conversations, my knowledge of the investigation as a whole, my experience and training,
and the experience and training of other law enforcement agents in this investigation.



                                           4
     Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 6 of 37 PageID #:6




      11.    CS-1 responded by texting, “Ok.” TUCKER then texted, “There was

another guy that was wanting this stuff he must be having trouble getting his money

around and I’m going to move [sell] it if the first person that comes up with the

money.”

      12.    TUCKER and CS-1 agreed to meet at Retail Store A at 7700 Cabela

Drive in Hammond, Indiana, on April 28, 2019. On that day at approximately 10:35

a.m., at the direction of law enforcement, CS-1 sent a text message to TUCKER at

the Tucker Phone. CS-1 texted, “How ya looking im 45 minutes away,” to which

TUCKER responded with the text, “I’m about the same maybe a half hour I might be

there a little bit before 45 minutes.”

      13.    Before CS-1 met TUCKER, law enforcement officers searched CS-1 and

CS-1’s vehicle at a staging area for the presence of contraband and United States

currency and found none. Officers provided CS-1 with $3,000 in pre-recorded buy

funds and equipped CS-1 with an audiovisual recording device. At approximately




                                         5
     Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 7 of 37 PageID #:7




11:06 a.m., CS-1 departed the staging area for Retail Store A while under continuous

surveillance.

      14.       CS-1 received a telephone call from the Tucker Phone at approximately

11:09 a.m. TUCKER told CS-1, in sum and substance, that he was driving a tan

Chevy Impala and was parked in the lot of Retail Store A.

      15.       CS-1 arrived at Retail Store A at approximately 11:12 a.m. and, about

two minutes later, entered the tan Chevy Impala pictured below. The Chevy had

Indiana license plates registered in TUCKER’s name. Inside TUCKER’s Chevy,

according to CS-1, CS-1 handed $2,895 of the pre-recorded buy funds to TUCKER.




      16.       CS-1 and TUCKER exited TUCKER’s Chevy at approximately 11:17

a.m., walked to the trunk of the vehicle, and began unloading firearms from the trunk

and transferring the firearms to CS-1’s vehicle. During this time, law enforcement

observed TUCKER, who was wearing a dark jacket over a red polo shirt. Below are




                                           6
        Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 8 of 37 PageID #:8




still images of TUCKER from video captured by CS-1’s recording device during the

firearms transaction. 4




         17.    In exchange for the money provided by CS-1, TUCKER transferred the

following five firearms and ammunition from the trunk of his car to the back seat of

CS-1’s vehicle:




4   The time and date on the images are inaccurate due to a device malfunction.



                                               7
     Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 9 of 37 PageID #:9




             a.    one I. O. Inc., Sporter 7.62mm rifle, bearing serial number
                   S011620;

             b.    one Ruger AR-556, 5.56mm rifle, bearing serial number 852-
                   67824;

             c.    one Karri’s Gun, KG15, 5.56mm rifle, bearing serial number
                   03354;

             d.    one Smith & Wesson M&P Shield, 9mm pistol, bearing serial
                   number HDH3991;

             e.    one Keltec, P-32, .32 mm pistol, bearing serial number CQ306,
                   with a market value of $239.99; and

             f.    46 rounds of .32m ammunition, 100 rounds of .223 rounds of
                   ammunition, 100 rounds of 9mm ammunition, and 100 rounds of
                   7.62 ammunition.

      18.    TUCKER made the following statements, among others, during the

firearms transaction, according to a review of the audio captured by CS-1’s recording

device:

             a.    “Man I’ve been moving quite a little bit of shit up through there
                   [Chicago] you know he call something, I start looking for it. ‘Cause
                   you know what I’m doing, I got several people that go around
                   down here [Indiana], they go around and they, nothings hot
                   [stolen] you know, they just go to these gun shows and different
                   people, and that’s been bought that’s because they don’t want
                   anybody to know who’s got it [firearm].”

             b.    “As long as somebody else has bought it, somebody else has filled
                   out the background check and everything and they got and they
                   resale it. Fuck, nobody knows anything about it.”

             c.    “And I don’t want the fucking hot [stolen] shit because then if you
                   get caught that you’re pissed off or whatever.”

             d.    “You know if I, if I got something that’s hot [stolen] I’ll tell you
                   man, that way you know.”

             e.    “That you’re taking a risk, because you know they are really down
                   on that but all this stuff, I try to get all that can be registered if



                                          8
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 10 of 37 PageID #:10




                   they want. It’s just stuff that’s been bought and nobody knows
                   because it’s been cash sale on and on.”

            f.     “[T]hat’s what I like because that way the feds don’t like it, or
                   don’t know anything about it and that way if you fucking get
                   caught with it, it’s not illegal, so yeah, I know you might be in
                   trouble the other way which I don’t want to know, not implying
                   but you know at least it’s not a stolen weapon.”

      19.   The firearms transaction between TUCKER and CS-1 concluded at

approximately 11:22 a.m. CS-1 entered CS-1’s vehicle and drove towards the staging

area while under surveillance.

      20.   CS-1 arrived at the staging location at approximately 11:29 a.m., and

law enforcement took possession of the firearms listed above in Paragraph 17 and

pictured below. Law enforcement searched CS-1 and CS-1’s vehicle for the presence

of any contraband and found none. Law enforcement also confirmed that CS-1 had

given $2,895 in United State currency to TUCKER for those firearms and took

possession of the remaining $105 from CS-1.




                                         9
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 11 of 37 PageID #:11




      B.     TUCKER’s Unlicensed Firearms Sale to CS-1 on August 17, 2019

      21.    Between on or about July 18 and on or about August 17, 2019, at the

direction of law enforcement, CS-1 set up a second firearms purchase from TUCKER

through text messages exchanged with the Tucker Phone.

      22.     In sum and substance, CS-1 asked TUCKER whether he still had the

package of firearms, and TUCKER, using the Tucker Phone, sent photographs of the

firearms, a firearms list, and the price of the package.

      23.    On August 10, 2019, TUCKER, using the Tucker Phone, texted CS-1,

“3850. For 9 toys [firearms]. The AR Colt is 1250. There is a cheaper AR for 750.” As

shown below, TUCKER texted “12 guns in all” and a list and photograph of firearms.




                                          10
   Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 12 of 37 PageID #:12




      24.     On or about August 16, 2019, at the direction of law enforcement, CS-1

exchanged the following text messages with TUCKER at the Tucker Phone:

      CS-1:         “Can you come a lil closer it would be greatly appreciated”

      TUCKER:       “Like where”

      CS-1:         “147 Maynard’s right off high way”

      TUCKER:       “Is that across the Illinois line”

      CS-1:         “Lil bit”

      TUCKER:       “Right off Interstate 94”

      CS-1:         “Yeah”

      CS-1:         “14975 Lincoln”

      TUCKER:       “Ok”




                                           11
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 13 of 37 PageID #:13




      25.       Retail Store B is located at 14975 Lincoln Avenue in Dolton, Illinois,

west of the Illinois-Indiana state line.

      26.       The next day, on or about August 17, 2019, CS-1 received the following

text message from the Tucker Phone at approximately 7:32 a.m.: “I am loaded and

I’m on my way.”

      27.       Before CS-1 met TUCKER, law enforcement officers searched CS-1 and

CS-1’s vehicle at a staging area for the presence of contraband and United States

currency and found none. Officers provided CS-1 with $5,000 in pre-recorded buy

funds and equipped CS-1 with an audiovisual recording device. At approximately

10:11 a.m., CS-1 departed the staging area for Retail Store B while under continuous

surveillance.

      28.       CS-1 arrived at Retail Store B at approximately 10:19 a.m. CS-1 and

TUCKER met, walked to the trunk of TUCKER’s vehicle, and began moving boxes

from TUCKER’s vehicle into CS-1’s vehicle.

      29.       CS-1 and TUCKER entered TUCKER’s vehicle at approximately 10:21

a.m. According to CS-1 and a recording of the meeting, while CS-1 and TUCKER

were inside TUCKER’s vehicle, CS-1 handed United States currency to TUCKER in

exchange for the firearms that the two had transferred in boxes from TUCKER’s

vehicle to CS-1’s vehicle.

      30.       TUCKER and CS-1 had the following exchange, among others, during

the firearms transaction, according to a review of the audio captured by CS-1’s

recording device:




                                           12
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 14 of 37 PageID #:14




       TUCKER:       “The weed and those guns usually keep me pretty busy and right
                     now is a good time now. Here’s the thing, if you want more this,
                     this guy is out right at a gun store, a gun show buying guns.”

       CS-1:         “Ok.”

       TUCKER:       “He’s going to Ohio next month, September. September he’s going
                     to Ohio they expect, he said, he told me this morning, he said,
                     between him and his son they expect to be buying about 800 more
                     guns.”

       CS-1:         “Ah shit, ok.”

       TUCKER:       “Now there’ll be long rifles and, but, I mean a lot, there again if
                     you have some specialty you want to look at you text me, I’m
                     gonna get with this guy and like I said, here like the next months
                     there is some big ass gun shows around and that’s what they’re
                     looking for.”

       31.     Later in their conversation, TUCKER and CS-1 talked about firearm

laws, and CS-1 informed TUCKER as follows:

       CS-1:         “You ain’t got nothing, that could be 5 years ago. An old ass
                     conviction, they still will say he’s armed and dangerous and I’m
                     like, armed and dangerous! I was convicted of that shit in 2003. 5
                     And I wasn’t, I was just carrying the damn gun I wasn’t shooting
                     it.”

       TUCKER:       “Yeah, so and now you’re armed and dangerous because you were
                     just carrying it and that’s bull shit.”

       32.     Later in their conversation, TUCKER said to CS-1, “I don’t agree with

that. Because if it’s not, I understand the felon and a gun, I got all that stuff. But the

problem is it’s not a fuck, ah, like a violent crime when they got the felony. What

make it, and if they’re carrying a gun and there’s no shots fired, and they just had it



5 According to CS-1’s criminal history, CS-1 was convicted of being a felon in possession of a
firearm in 2003 and sentenced to two years’ imprisonment.



                                             13
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 15 of 37 PageID #:15




for protection or whatever, what make it fuck, to it’s not violent, that’s not a violent

crime.”

      33.    CS-1 exited TUCKER’s vehicle at approximately 10:53 a.m. and

continued speaking with TUCKER through a window, as pictured below.




      34.    Both TUCKER and CS-1 left Retail Store B at approximately 10:59 a.m.

      35.    CS-1 arrived at the staging location at approximately 11:10 a.m., and

there, from CS-1’s vehicle, law enforcement took possession of the 12 firearms listed

below and pictured in the image following this paragraph, along with the ammunition

listed below. Law enforcement searched CS-1 and CS-1’s vehicle for the presence of

any contraband and found none. Law enforcement also confirmed that CS-1 had given

$5,000 in United States currency to TUCKER in exchange for those firearms.

             a.     one Ruger, P95DC, 9mm, bearing serial number 312-29936;

             b.     one Ruger, P90DC, 45cal, bearing serial number 661-62349;



                                          14
Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 16 of 37 PageID #:16




        c.     one Smith & Wesson, SD9VE, 9mm, bearing serial number
               FWX9842;

        d.     one Smith & Wesson, M&P Shield, 9mm, bearing serial number
               HPV6441;

        e.     one Taurus, R351, 38cal, bearing serial number IO80910;

        f.     one Ruger, P95DC, 9mm, bearing serial number 312-05859;

        g.     one Beretta, PX4 Storm, 40 caliber, bearing serial number
               PZ35380;

        h.     one Smith & Wesson, M&P Bodyguard, 380cal, bearing serial
               number EAE0601;

        i.     one Smith & Wesson, M&P Bodyguard, 380cal, bearing serial
               number KEV6061;

        j.     one Taurus, 85 Ultralite, 38 caliber, bearing serial number
               EU23651;

        k.     one Anderson, AM-15, 556 caliber, bearing serial number
               14052247;

        l.     one Ruger, 9E, 9mm, bearing serial number 335-52006; and

        m.     50 .45mm rounds of ammunition, 50 full metal jacket .380 rounds
               of ammunition, 50 9mm rounds of ammunition, 20 sporting rifle
               5.56mm rounds of ammunition, and 38 Winchester SXT .40mm
               rounds of ammunitions.




                                    15
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 17 of 37 PageID #:17




      C.     TUCKER’s Unlicensed Firearms Sale to CS-1 on November 16,
             2019

      36.    On or about August 19, 2019, using the Tucker Phone, TUCKER texted

the following photograph, showing a list of firearms and corresponding prices, to CS-

1, who responded, “Okay great.”




                                         16
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 18 of 37 PageID #:18




      37.    Between on or about August 19 and on or about November 16, 2019, at

the direction of law enforcement, CS-1 set up a third firearms purchase from

TUCKER through text messages exchanged with the Tucker Phone and also

arranged with TUCKER to buy controlled substances from him.

      38.    On or about November 13, 2019, TUCKER, using the Tucker Phone,

texted the following image listing firearms to CS-1:




                                         17
   Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 19 of 37 PageID #:19




      39.     On or about November 13, 2019, at the direction of law enforcement, CS-

1 exchanged the following text messages with TUCKER at the Tucker Phone:

      TUCKER:       “And 1ar [assault rifle] can go with that package”

      CS-1:         “Okay”

      CS-1:         “You got everything together right herb [marijuana] and pound of
                    meth”

      TUCKER:       “I have a sample of the math [meth] before I go get a pound of
                    want you to check it out and make sure that it’s you’re okay what
                    and as far as the green stuff I can bring four or five different
                    flavors that would equal a pound that you can check out and we
                    can go from there”

      CS-1:         “Ok I had ppl [people] waiting for the pound of meth. So that
                    means the price goes down about 6000 right”




                                         18
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 20 of 37 PageID #:20




      TUCKER:      “yes I wanted you to check this quality of meth out before I bring
                   you a pound the same way with green stuff I can bring a pound
                   with me and you can check out the different flavors and then we
                   can go from there as far as the green stuff and the meth”

      TUCKER:      “The gun package is a little bit different because some of that
                   other stuff was sold it is 52 [$5,200] on that gun package with the
                   AR and that would be with some ammo”

      40.   On or about November 15, 2019, TUCKER, using the Tucker Phone, also

sent CS-1 the following image of a package of firearms:




      41.   On or about November 15, 2019, at the direction of law enforcement, CS-

1 texted TUCKER at the Tucker Phone: “Time for Saturday.”

      42.   TUCKER responded with the following text: “I have the gun package in

the ammo locked in a 5300 [$5,300] I’m working on locking in this dream bud because

the guys inventory keeps changing.”

      43.   CS-1 texted, “Okay so what time you thinking so he won’t Change up.”




                                         19
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 21 of 37 PageID #:21




      44.    TUCKER texted, “I’m not sure about work yet they talk and they may

work till noon so I don’t know I won’t know for a few hours on that.”

      45.    On or about November 16, 2019, at approximately 6:55 a.m., CS-1

received the following text message from TUCKER, who was using the Tucker Phone:

“Good morning do you want me to bring that Glock on top of the pack gun package,”

to which CS-1, under the direction of law enforcement, responded with the text, “Good

Morning how much.”

      46.    Through text messages, TUCKER, using the Tucker Phone, and CS-1

then settled on a price of $475 for the additional firearm (“that Glock on top of the

pack gun package”). The total price for the firearms package and drugs being offered

by TUCKER was $5,775.

      47.    By text messages, TUCKER, using the Tucker Phone, and CS-1 agreed

to meet on November 16, 2019, at the same Retail Store B in Dolton, Illinois, where

they had conducted the second firearms transaction on August 17, 2019. On

November 16 at approximately 9:46 a.m., law enforcement officers searched CS-1 and

CS-1’s vehicle at a staging area for the presence of contraband and United States

currency and found none. Officers equipped CS-1 with an audiovisual recording

device and provided CS-1 with $6,000 in pre-recorded buy funds to use to conduct the

controlled firearm and drug purchase from TUCKER.

      48.    CS-1 departed the staging area at approximately 10:31 a.m. and drove

to Retail Store B while under continuous surveillance. Law enforcement observed

TUCKER’s tan Chevy Impala park in Retail Store B’s lot at approximately 10:31 a.m.,




                                         20
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 22 of 37 PageID #:22




observed CS-1 park next to TUCKER’s car at approximately 10:40 a.m., observed

TUCKER and CS-1 moving boxes from the trunk of TUCKER’s car into the back seat

of CS-1’s vehicle at approximately 10:46 a.m., and observed TUCKER close his trunk

and both CS-1 and TUCKER enter TUCKER’s car at approximately 10:47 a.m.

      49.     TUCKER and CS-1 had the following exchange, among others, during

the transaction, according to a review of the audio captured by CS-1’s recording

device:

      CS-1:         “Yeah, my boy will love this [a firearm]. A mother fucker tried to
                    take his head off at the gas station.”

      CS-1:         “Oh this nice, what is this? A 40 [caliber firearm]?”

      TUCKER:       “Yup, should be a 40. You got a bunch of 40s this go round. And I
                    don’t have any more. That guy don’t have any more 40s right now.
                    Trying to save 40s because you like 40s so well. You said they
                    move for ya.”

      CS-1:         “They definitely do.”

      50.     CS-1 exited TUCKER’s vehicle at approximately 11:17 a.m. and entered

CS-1’s vehicle. Law enforcement observed TUCKER and CS-1 leaving Retail Store B

at approximately 11:19 a.m.

      51.     CS-1 arrived at the staging location at approximately 11:31 a.m., and

there law enforcement took possession of the boxes containing the 14 firearms listed

below and pictured in the image following this paragraph, along with the ammunition

listed below. Law enforcement took possession from CS-1 of the sample of suspected

methamphetamine that TUCKER had given to CS-1 in TUCKER’s vehicle. The

sample provided by TUCKER was a crystal-like substance wrapped in a small plastic




                                            21
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 23 of 37 PageID #:23




baggie inside a pill bottle and is awaiting laboratory testing to confirm it is

methamphetamine. Law enforcement also took possession from CS-1 of a sample of

suspected marijuana that TUCKER had given to CS-1 in two Ziploc bags. According

to the results of DEA laboratory testing, those Ziploc bags contained approximately

26.7 grams of marijuana. Law enforcement searched CS-1 and CS-1’s vehicle for the

presence of any other contraband and found none. Law enforcement also confirmed

that CS-1 had given $5,775 in United States currency to TUCKER for the listed

firearms.

            a.     One Del-Ton Inc, DTI-15, 556 caliber rifle, bearing serial number
                   DTI-5141492;

            b.     one Glock, 22, 40 caliber, bearing serial number PZL095;

            c.     one Colt, Combat Commander, 45 caliber, bearing serial number
                   FC14126E;

            d.     two Smith & Wesson, SD40VE, 40 caliber, bearing serial numbers
                   FZT5552 and FYV6021;

            e.     one Smith & Wesson, SD40, 40 caliber, bearing serial number
                   FBH1237;

            f.     two STAR, Super, 9mm, bearing serial numbers 50210 and 45736;

            g.     one Taurus, P738 TCP, .380 caliber, bearing serial number
                   33411E;

            h.     one Taurus, G2C, 9mm, bearing serial number TMB22937;

            i.     one Shooter Arms, M1911 Military, 45 caliber, bearing serial
                   number ML108299;

            j.     one Smith & Wesson, M&P Bodyguard 380 caliber, bearing serial
                   number KCE6527;

            k.     one Tanfoglio, Witness P Carry, 9mm, bearing serial number
                   MT10242;




                                        22
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 24 of 37 PageID #:24




             l.    one Taurus, G2C, 40 caliber, bearing serial number SMA10094;
                   and

             m.    250 9mm Luger rounds of ammunition and 23 miscellaneous
                   .40mm rounds of ammunition.




      52.    As stated above in footnote 6, according to CS-1’s criminal history, CS-1

was convicted of being a felon in possession of a firearm in 2003 and sentenced to two

years’ imprisonment.

      D.     TUCKER Used the Tucker Phone on November 19-20, 2019, and
             December 19, 2019, to Arrange the Sale of Narcotics to CS-1.

      53.    On or about November 19, 2019, TUCKER, using the Tucker Phone, sent

the following text to CS-1: “Any feedback on the samples that you got.” At the

direction of law enforcement, CS-1 replied, “Love.” TUCKER, using the Tucker

Phone, and CS-1 then exchanged the following text messages:

      TUCKER:      “So did u want the lb of meth then”



                                         23
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 25 of 37 PageID #:25




      CS-1:         “When”

      TUCKER:       “I might be able to have it over the weekend I can check and see
                    when I can go get it”

      CS-1:         “Price”

      TUCKER:       “6”

      CS-1:         “See if you can get a cheaper price”

      CS-1:         “4000 or 4500”

      TUCKER:       “I will try”

      CS-1:         “Ok Great”

      54.     On or about November 20, 2019, TUCKER, using the Tucker Phone,

texted CS-1, “5500 is the best I can do.”

      55.     On or about December 19, 2019, at the direction of law enforcement, CS-

1 sent the following texts to the Tucker Phone: “Good Morning,” “Are there any

holiday packages,” “And I still need some meth.” Using the Tucker Phone, TUCKER

replied, “Good morning the best I can do on the meth is 5500 a pound and I can try to

get a package put together for you.”

      56.     TUCKER, using the Tucker Phone, also texted to CS-1, “Let me know if

you want that meth I can run that up over the weekend possibly or the first of the

week.”

      57.     A deal between TUCKER and CS-1 did not take place the following

weekend or week.




                                            24
   Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 26 of 37 PageID #:26




      E.      TUCKER Used the Tucker Phone on January 21 and 27, 2020, to
              Arrange the Sale of Firearms and Narcotics to CS-1.

      58.     On or about January 21, 2020, at the direction of law enforcement, CS-

1 exchanged the following text messages with TUCKER at the Tucker Phone:

      CS-1:         “Good Morning”

      TUCKER:       “What’s up”

      CS-1:         “Tell me something good”

      TUCKER:       “There r some toys [guns] available”

      CS-1:         “Okay and the meth”

      CS-1:         “We can do couple 40s some 9mm couple riffles and a pound this
                    weekend or next”

      CS-1:         “Need a package deal”

      TUCKER:       “Last I heard it was 5500”

      CS-1:         “I remember”

      TUCKER:       “Yes I will get u some pics”

      CS-1:         “Ok”

      TUCKER:       “Any ARs [assault rifles]”

      CS-1:         “That’s cool”

      CS-1:         “How much will the AR’s run”

      TUCKER:       “I think there is four of them that’s available if you buy all four I
                    know it was going to be a little bit cheaper”

      CS-1:         “How much cheaper”

      TUCKER:       “I thought he was saying like it was going to be about two hundred
                    and fifty bucks cheaper if you bought all four of them then if you
                    did individually”




                                          25
   Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 27 of 37 PageID #:27




      CS-1:         “So how much is one of them”

      TUCKER:       “Around 700 to 800”

      CS-1:         “Okay if I grab all 4 what else can you put together to make the
                    package”

      TUCKER:       “I will check”

      CS-1:         “Okay”

      59.     On or about January 27, 2020, at the direction of law enforcement, CS-

1 exchanged the following text messages with TUCKER at the Tucker Phone:

      CS-1:         “Good Morning”

      CS-1:         “When u get a chance can u send me a picture of the AR’s”

      TUCKER:       “Yes and the hand guns”

      CS-1:         “Okay”

      60.     TUCKER, using the Tucker Phone, then texted the following images and

messages to CS-1:




                                          26
Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 28 of 37 PageID #:28




  TUCKER:      “DPMS lower with 7.62x39 upper”

  TUCKER:      “Palmeto state armory multi lower with a”

  TUCKER:      “.223 Wylde SS upper”




  TUCKER:      “Palmetto state armory multi lower with a 450 bushmaster
               upper”

  TUCKER:      “Smith M&P 223/556 new in box”

  TUCKER:      “That is the top one”




                                       27
Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 29 of 37 PageID #:29




                                    28
   Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 30 of 37 PageID #:30




      F.      TUCKER Used the Tucker Phone between January 30 and
              February 7, 2020, to Arrange the Sale of Firearms and Narcotics
              to CS-1.

      61.     On or about January 30, 2020, at the direction of law enforcement, CS-

1 exchanged the following text messages with TUCKER at the Tucker Phone:

      CS-1:         “Yo any word on price”

      TUCKER:       “What was you wanting all them pistols I sent you and all the
                    AR’s and that pound of meth”

      CS-1:         “Yeah”

      TUCKER:       “all right let me talk to him I have not said anything last couple
                    days I’ve been busy doing other stuff and kind of forgot about it
                    I’m sorry”


                                         29
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 31 of 37 PageID #:31




      62.     On or about January 30, 2020, at approximately 5:41 p.m., TUCKER,

using the Tucker Phone, exchanged the following text messages with CS-1 about the

price and date of delivery:

      TUCKER:       “10300 4 AR rifles 4 handguns 45 caliber 1 lb of meth”

      CS-1:         “Okay cool”

      CS-1:         “I have a funerals to go to this weekend next weekend is cool for
                    me Saturday”

      TUCKER:       “I need a couple days for the mouth (meth) if you with it this
                    weekend I need a yes or no today so I can have it Saturday”

      CS-1:         “I want everything”

      TUCKER:       “Meth”

      CS-1:         “Next Saturday”

      TUCKER:       “Do you want to do it Saturday”

      TUCKER:       “Ok I will set it up for next Saturday then”

      CS-1:         “Okay thanks”

      TUCKER:       “I was supposed to ask you if you wanted some of the marijuana
                    can go for 2100 a pound”

      CS-1:         “I can get one with order maybe more next time it’s the same as
                    you gave me before”

      CS-1:         “That’s 12,400”

      CS-1:         “Price correct”

      TUCKER:       “Yes”

      63.     On or about February 1, 2020, TUCKER, using the Tucker Phone, texted

CS-1, “I put your order in, today,” to which CS-1 responded by text, “Okay great.”



                                          30
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 32 of 37 PageID #:32




      64.     On or about February 7, 2020, TUCKER, using the Tucker Phone,

exchanged the following text messages with CS-1:

      TUCKER:       “have everything but the meth the guy just text me then called
                    and said that it would have to be next weekend because he didn’t
                    get a large enough shipment in”

      TUCKER:       “We can do part of this Saturday if you want of if you want to hold
                    off and get everything all at once that would be next Saturday”

      CS-1:         “Can u get half”

      CS-1:         “Pound meth”

      TUCKER:       “I will ask”

      TUCKER:       “No meth till next Friday”

      65.     Later on or about February 7, 2020, CS-1 and TUCKER, using the

Tucker Phone, exchanged the following text messages about the price:

      CS-1:         “Price”

      CS-1:         “How much is my total”

      TUCKER:       “6900”

      CS-1:         “Okay see you tomorrow”

      TUCKER:       “Ok”

      G.      TUCKER’s Unlicensed Firearm and Drug Sales to CS-1 on
              February 8, 2020

      66.     On or about February 8, 2020, TUCKER, using the Tucker Phone, sent

the following text messages to CS-1:

      TUCKER:       “Good morning I have loaded the stuff and I have just left I did
                    pick up a hundred dollars’ worth of ammo that I will split the cost
                    on it with you for the inconvenience of having to drive this
                    Saturday and next Saturday”



                                          31
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 33 of 37 PageID #:33




      TUCKER:      “The one has a box with it the other ones have gun cases soft gun
                   cases that I need back so you know if you might want to throw a
                   blanket or something to cove[r] up”

      67.   By text messages, TUCKER, using the Tucker Phone, and CS-1 agreed

to meet on February 8, 2020, at the same Retail Store B in Dolton, Illinois, where

they had conducted the second firearms transaction on August 17, 2019, and the third

firearms transaction on November 16, 2020.

      68.   On February 8, 2020, at approximately 9:21 a.m., law enforcement

officers searched CS-1 and CS-1’s vehicle at a staging area for the presence of

contraband and United States currency and found none. Officers equipped CS-1 with

an audiovisual recording device and provided CS-1 with $7,000 in pre-recorded buy

funds to use to conduct the controlled firearm and drug purchase from TUCKER.

      69.   Law enforcement observed TUCKER’s tan Chevy Impala park in Retail

Store B’s lot at approximately 10:25 a.m. on February 8, 2020. CS-1 departed the

staging area at approximately 10:39 a.m. and drove to Retail Store B while under

continuous surveillance. Law enforcement observed CS-1 park next to TUCKER’s car

at approximately 10:51 a.m. Law enforcement then observed TUCKER and CS-1

moving boxes from the trunk of TUCKER’s car into the back seat of CS-1’s vehicle at

approximately 10:53 a.m. At approximately 11:00 a.m., law enforcement observed

TUCKER close his trunk and both CS-1 and TUCKER enter TUCKER’s car.

      70.   TUCKER and CS-1 had the following exchange, among others, during

the transaction, according to a review of the audio captured by CS-1’s recording

device:



                                        32
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 34 of 37 PageID #:34




      TUCKER:       “Um . . . I ain’t heard much about what’s goin’ on there. It’s been
                    kinda fuckin’ low key there—I don’t know. Um on the shelves
                    when you get home, them 450 (.450 caliber) Bushmaster and
                    them 7 point 62s—I don’t know how many more you want of them
                    but I, I don’t have any at my house. I got 450s at home in my
                    house that I got. If you want more of that, I will order some more
                    ammo online—it’s cheaper. And I’ll have it shipped to my house
                    and then when I come up here—I don’t know if I can have it next
                    week but I’ll have it by next month. So you decide—and like I said,
                    now I can get you some 450s I can just take ‘em out—cuz I got 300
                    rounds on hand cuz I own one of them 450s.”

      CS-1:         “Oh, okay yeah.”

      TUCKER:       “And I like ‘em . . . I’m tellin’ you dude that mother fucker kicks
                    like a son of a bitch. I mean it will shoot right through if, if you’re
                    tryin’ shoot through cars that mother fucker . . .”

      CS-1:         “It’s gone”

      TUCKER:       “Oh dude it will shoot right through the cars”

      CS-1:         “Fuck up a motor, huh?”

      TUCKER:       “Oh it will fuck anybody—it will fuck the motor up really bad if
                    you’re tryin’ disable that car. I mean, it will fuck it up. That car
                    won’t go very far.”

      71.     Law   enforcement     observed    CS-1    exit   TUCKER’s       vehicle   at

approximately 11:20 a.m. and enter CS-1’s vehicle. Law enforcement then observed

TUCKER and CS-1 leaving Retail Store B at approximately 11:22 a.m.

      72.     CS-1 arrived at the staging location at approximately 11:37 a.m., and

there law enforcement took possession from CS-1 of boxes given to CS-1 by TUCKER

and containing the eight firearms listed below and pictured in the image following

this paragraph, along with the ammunition listed below. Law enforcement also took

possession from CS-1 of a white bucket that TUCKER had given to CS-1. The white




                                           33
    Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 35 of 37 PageID #:35




bucket, shown in both of the images immediately below, contained, packaged inside

four large gallon Ziploc bags, a green leafy substance consistent with the appearance

of marijuana. According to the results of DEA laboratory testing, two of those four

Ziploc bags contained approximately 215.2 grams of marijuana. Law enforcement

searched CS-1 and CS-1’s vehicle for the presence of any other contraband and found

none. Law enforcement also confirmed that CS-1 had given $6,950 in United States

currency to TUCKER for the listed firearms, drugs, and ammunition.

             a.     one Smith & Wesson MP 15 .556 caliber rifle, bearing serial
                    number TH78476;

             b.     one Panther Arms A-15 multi-caliber rifle, bearing serial
                    number DKF915605;

             c.     one Anderson Manufacturing AM-15 multi-caliber rifle, bearing
                    serial number 17191978;

             d.     one Ruger AR-556 .556 caliber rifle, bearing serial number
                    85429186;

             e.     one Walther PPQ .45 caliber pistol, bearing serial number
                    FCN4643;

             f.     one Auto Ordinance, Thompson 1911 .45 caliber pistol, bearing
                    serial number AOC13317;

             g.     one Ruger P97DC .45 caliber pistol, bearing serial number
                    66309463;

             h.     one Smith & Wesson Chief Special .45 caliber pistol, bearing
                    serial number EKY3895; and

             i.     20 rounds of 450 Bushmaster ammunition, approximately 40
                    rounds of .223 ammunitions, 40 rounds of 7.62 ammunition, and
                    150 rounds of .45mm ammunition.




                                         34
          Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 36 of 37 PageID #:36




II.         Conclusion

            73.   Based on the foregoing, I respectfully submit there is probable cause to

      believe that TUCKER (a) not being a licensed dealer of firearms within the meaning

      of Chapter 44, Title 18, United States Code, did willfully engage in the business of



                                              35
   Case: 1:20-cr-00639 Document #: 1 Filed: 09/17/20 Page 37 of 37 PageID #:37




dealing in firearms beginning no later than in April, 2019, and continuing until no

earlier than on or about February 8,2020, in violation of Title 18, United States Code,

Section 922(a)(1)(A); and (b) knowingly and intentionally distributed a controlled

substance, namely, a quantity of a mixture and substance containing a detectable

amount of marijuana, a Schedule I Controlled Substance, on or about February 8,

2020, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D).


                                        FURTHER AFFIANT SAYETH NOT.

                                               C-~
                                        Ernest Terrell
                                        Special Agent, Federal Bureau of
                                        Investiga tion


SWORN TO AND AFFIRMED by telephone on September 17, 2020.


Honorable M. David Weisman
United States Magistrate Judge




                                         36
